Citation Nr: 0726140	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  02-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to burial benefits under the provisions of 
38 U.S.C.A. § 2307.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1931 to March 
1933 and from April 1933 to February 1934.  He died in 
November 1996.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an April 2006 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the benefit on appeal. 

In a February 2002 decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC denied 
the appellant's claim for burial benefits under the 
provisions of 38 U.S.C.A. § 2302.  The appellant appealed.

In a December 2003 decision, the Board denied entitlement to 
burial benefits under the provisions of 38 U.S.C.A. § 2302.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2004 Order, the Court affirmed the December 2003 Board 
decision to the extent that the decision denied entitlement 
to burial benefits under the provisions of 38 U.S.C.A. 
§ 2302.  The Court nevertheless vacated the December 2003 
Board decision to the extent that the decision failed to 
address entitlement to burial benefits under the provisions 
of 38 U.S.C.A. § 2307.  The Court remanded the case to the 
Board as to that issue.  

In April 2005, the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT


1.  The veteran died in November 1996; the causes of death 
listed on his death certificate was an acute myocardial 
infarct due to coronary artery disease due to diffuse 
arteriosclerosis.  Other significant conditions contributing 
to death, but not resulting in the underlying cause, were 
metastatic bladder cancer and senility.   

2.  At the time of the veteran's death, he was not service-
connected for a disability.  

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSION OF LAW

Entitlement to service-connected burial benefits is not 
warranted. 38 U.S.C.A. §§ 2307 (West 2002); 38 C.F.R. § 
3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

In this case, the law, and not the evidence is dispositive. 
The United States Court of Appeals for Veterans Claims ("the 
Court") has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal. Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive); see also VAOPGCPREC 5-2004 . 

Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for 
appellate review. 

Background and Analysis

The veteran died in November 1996.  The cause of death listed 
on his death certificate was an acute myocardial infarct due 
to coronary artery disease due to diffuse arteriosclerosis.  

The veteran was not service-connected for any disability at 
the time of his death.

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial. 38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610. The appellant is entitled to 
receive burial benefits on a service-connected basis if the 
evidence establishes that a disability incurred or aggravated 
by service either caused or contributed substantially or 
materially to cause death. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.312. 

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, the evidence 
must show that there was a causal connection. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c). 

The appellant contends that her father's death was service-
connected, and thus, she is entitled to funeral and burial 
expenses provided for under 38 U.S.C.A. § 2307 for service-
connected deaths.  

The Board acknowledges the appellant's statement that the 
veteran's service in the Panama Canal Zone caused a kidney 
disorder.  As a lay person, however, without the appropriate 
medical training and expertise, she is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Although the veteran's daughter contends that her father died 
from failing kidneys, the death certificate lists the cause 
of death as an acute myocardial infarct due to coronary 
artery disease due to diffuse arteriosclerosis.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were metastatic bladder 
cancer and senility.   The veteran was not service-connected 
for any of the above disorders, and there is no competent 
evidence supporting the theory that a kidney disorder or 
disease was the cause of death.

The Board observes that the veteran's death is not service-
connected for the reasons discussed above. Thus, the 
appellant is not entitled to service-connected burial 
benefits. Accordingly, the appellant's claim for service-
connected burial benefits must be denied.


ORDER

Entitlement to burial benefits based on service-connected 
death is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


